Citation Nr: 1724158	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  10-47 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a service connection for a lumbar spine disability.

2.  Entitlement to service connection left lower extremity radiculopathy, to include as secondary to a lumbar spine disability.

3.  Entitlement to service connection for iron deficiency anemia.

4.  Entitlement to service connection for lupus, to include as secondary to anemia.

5.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to March 1988, with additional service in the Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for the claimed disabilities.  

The Board has restyled the Veteran's claim for service connection for depression to more broadly to reflect all potential current diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1, (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

In December 2010, the Veteran notified the Board that she did not want a Board hearing.

A review of the record reflects that the claim for service connection for a back disability was previously considered and denied in April 1989.  While this would normally require the Board to consider the threshold step of whether the Veteran had submitted new and material evidence to reopen the claim, in the present case, service treatment records (STRs) from the Veteran's period of active duty have been associated with the claims file since the April 1989 decision.  Significantly, these records include a report that the Veteran was seen after a car accident with soreness in her neck and upper back.  Under the laws, if at any time after VA issues a decision on a claim additional relevant official service department records are received that existed and had not been associated with the claims file when VA first decided the claim, the claim will be reconsidered notwithstanding the provisions of 38 C.F.R. § 3.156(a).  See 38 C.F.R. § 3.156(c).  Accordingly, the threshold step of whether new and material evidence had been submitted is not for application in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014). 

The Veteran contends that she incurred a back disability, left lower extremity radiculopathy, anemia, lupus, and depression in service.  She indicates specifically that she was diagnosed with anemia and experienced other symptoms of lupus (such as hives) in 1985; she has been depressed since being in the military, which led to alcoholism that started in 1986; and she began having back problems after a car accident in Germany in 1987, which resulted in sciatic nerve damage.  See the November 2007 application for compensation; January 2008 statement; December 2010 VA Form 9.

STRs indicate that the Veteran was diagnosed with hypochromic anemia in September 1985; was seen for a rash on her arms, neck, and face; was noted to have anxiety/depression in April 1987; and was in a motor vehicle accident in September 1987 and treated for whiplash and soreness of upper back and shoulders.  

Post-service private treatment records indicate that the Veteran had a discectomy on L5-S1 in January 2002 and underwent a posterior lumbar interbody fusion (PLIF) surgery in March 2003.  In March 2002, the Veteran was found to have rule-out major depressive disorder (MDD), and she was noted to be post-surgery.  In November 2005, the Veteran had fatigue and musculoskeletal pain of unclear etiology.  The consulting physician indicated that the Veteran was "suspicious for lupus."  A urine test was negative for protein, but the Veteran's iron was low and she was noted to have anemia.  As such, the Board finds that a remand for VA examinations is necessary to determine the nature and etiology of any lumbar spine disability, left lower extremity radiculopathy, anemia, lupus, and/or psychiatric disorder.  38 U.S.C.A. § 5103A(d) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA lumbar spine examination to determine the nature and likely etiology of any current back and/or left lower extremity diagnosis.  The entire claims file, including a copy of this REMAND, must be reviewed by the examiner in conjunction with the examination.  All indicated studies, tests, and evaluations deemed necessary should be performed.

The VA examiner shall elicit from the Veteran and record a complete medical history and report detailed examination findings referable to the claimed current back and left lower extremity disabilities.  All current spine and left lower extremity diagnoses shall be reported. 

The examiner should provide opinions as to the following:

(a) whether it is at least as likely as not (a 50 percent or greater probability) that any lumbar spine diagnosis is related to incident, injury, or event in active service, to include the September 1987 in-service motor vehicle accident;

(b) whether it is at least as likely as not that any current left lower extremity diagnosis is causally related to is related to incident, injury, or event in active service, to include the September 1987 in-service motor vehicle accident; and

(c) Whether it is at least as likely as not that any current left lower extremity diagnosis is causally related to and/or increased in severity by any lumbar spine diagnosis.  

A thorough rationale should be provided for all opinions expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

2.  Schedule the Veteran for a VA hematology examination to determine the nature and likely etiology of any current anemia and/or lupus diagnosis.  The entire claims file, including a copy of this REMAND, must be reviewed by the examiner in conjunction with the examination.  All indicated studies, tests, and evaluations deemed necessary should be performed.

The VA examiner shall elicit from the Veteran and record a complete medical history and report detailed examination findings referable to the claimed current anemia and lupus.  All current relevant diagnoses shall be reported. 

The examiner should provide opinions as to the following:

(a) Whether it is at least as likely as not (a 50 percent or greater probability) that any anemia diagnosis anemia had its onset in service, or within one year of discharge from service, or is otherwise related to service;

(b) whether it is at least as likely as not that any current lupus diagnosis had its onset in service, or within one year of discharge from service, or is otherwise related to service; and

(c) Whether it is at least as likely as not that any current lupus diagnosis is causally related to and/or increased in severity by any anemia diagnosis.  

A thorough rationale should be provided for all opinions expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

3  Schedule the Veteran for a VA psychiatric examination to determine the nature and likely etiology of any current acquired psychiatric disorder(s).  The entire claims file, including a copy of this REMAND, must be reviewed by the examiner in conjunction with the examination.  All indicated studies, tests, and evaluations deemed necessary should be performed.

For any diagnosed acquired psychiatric disorder(s), the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was incurred in or aggravated by military service.

A thorough rationale should be provided for all opinions expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

4.  After completing the above development, and any additional development deemed necessary, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and her representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

